DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (2016/0207243 A1: figures 3-5 and 8; and paragraphs 2, 11, 14, 72, 73 and 75) taken together with Takada et al (5,468,443: figure 1 and column 3, lines 25-55).
Ozaki discloses an injection blow molding machine for forming a handled container (11), the apparatus comprising: an injection molding station (202) for forming a preform (61), a temperature control station (203), a first blow molding station (204) for forming an intermediate container (62 as illustrated in figure 3), an ejection station (205), an unnumbered conveyor (paragraph 74) that feeds the intermediate container to a conveyor at mounting station (301), a handle supplying device (303) for feeding a handle to a final blow molding station (302) wherein the handle (13) is incorporated into the final blown container.  The reference does not disclose 
Takada et al disclose an injection blow molding apparatus wherein the number of preforms formed in the injection molding station is M in number, the number of blow molded articles simultaneously formed in the blow molding station is N and the cavities in the molds meet the requirement of M>N≥1.  The reference teaches that the cycle time of the injection mold is the longest, thus forming a multiple of the number of blow molded articles in the injection mold serves to maximize the output based on the capital cost of the apparatus.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Ozaki by using an injection mold that molds a multiple of the preforms to be simultaneously blow molded in an injection blow molding apparatus as disclosed by Takada et al because this design serves to maximize production while balancing the capital cost of the injection molds and blow molds.  It would have been further obvious to select 4 or 3 to 1 based on the difference of the cycle times for the injection and blow molding steps.  It is further obvious to match the number of the second blow molding cavities to the first blow molding cavities given the similarity in expected molding cycle times.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki taken together with Takada et al as applied to claims 1, 3 and 4 above, and further in view of Yanagisawa et al (WO 2012/014950 A1: figures 2-13 and the abstract).
The previous combination discloses all claimed features except for a second conveying device that grips the neck of the intermediate container.
Yanagisawa et al discloses an injection blow molding apparatus very similar to Ozaki as illustrated in figure 3 of the reference.  The reference discloses a first injection blow molding machine (100) wherein the intermediate container is transferred to a secondary blow molding machine (200).  The intermediate containers are transferred to the second blow molding machine by gripping devices (251) as illustrated in figures 2-7.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Ozaki by using a gripping type conveyor that grips the necks of the intermediate containers as disclosed by Yanagisawa et al as such was a well-known manner of transferring preforms/containers in the blow molding arts that takes advantage of the relatively unchanged manner of the neck portion of the preform and ultimate container to transport the articles without unwanted deformation.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki taken together with Ozaki taken together with Takada et al as applied to claims 1, 3 and 4 above, and further in view of Limanjaya (7,033,535: figures 1-3).
The previous combination of references discloses all claimed features except for a pressurizing device to apply a pressure to curve the preform in the secondary blow molding station.
Limanjaya discloses a pressing device (40: figure 2) to curve a preform (4) before the preform is fed to a blow mold (5) for the purpose of forming a blow molded article with an offset neck as illustrated in figure 3.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Ozaki by using a pressing device to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        9/28/2021